CONCURRING- OPINION.
Rombauer, P. J.
Judge Bond and I concur in the result of the foregoing opinion, because the case was tried on an erroneous theory. The record is too meager in its reeitals to state what disposition should finally be made of the case. The property levied on was household furniture, the value of which does not appear by the record, but which presumably is of less value than the amount exempt from attachment and execution by statute. Pottle, as far as the record shows, was the head of a family. Should it appear upon a retrial that the household furniture thus conveyed was *377within the limit of the exemption, and that Pottle was not about to leave the state with an intent to change his domicile, judgment will have to be rendered for the interpleader again, because, as to property thus exempt, there can be neither actual nor constructive fraud as against creditors. Megehe v. Draper, 21 Mo. 510; Duvall v. Rollins, 71 N. C. 218, 221; Vaughan v. Thompson, 17 Ill. 78; Anthony v. Wade, 1 Bush, 110.